2013DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The preliminary amendment filed on November 18, 2019 has been considered.

Specification

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract contains more than 150 words.

	Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an electrically conductive member covered by, or embedded in, the electrically insulating material” (claims 20, 46, see Fig. 2C, page 28, lines 18-20), “mechanical cutter” (claim 52) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “first alternative line 206” (page 27, line 30), “second alternative line 306” (page 28, line 13) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	Claim Objections

Claims 20, 34, 38, 46, and 50 are objected to because of the following informalities: 
- claims 20, 38, and 46, “an environment” (claim 20, line 3; claim 38, line 6; claim 46, lines 4-5) should be – the environment --.
- claim 34 has two periods.
- claim 50, “,” (line 3) should be -- : --.
Appropriate correction is required.

Claim Interpretation

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “tool arrangement” (claims 20, 46), “winch arrangement” (claim 20), “optical sensing module” (claim 20). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38, 41, and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 38 lacks a transitional phrase. Thus, the scope of the claim cannot readily be ascertained (MPEP 2111.03).

The remaining claims are also rejected under 35 U.S.C. 112(b), for being dependent upon a rejected base claim.

Note Regarding 35 USC § 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under step 2A, prong 1, claim(s) 20 and 46 recite an abstract idea of “identify one or more regions of interest of the elongated space based at least in part on results of the distributed optical sensing measurements” (mental process).
Under step 2A, prong 2, the claims recite a particular machine including “a tool arrangement for measuring a property of an environment in, or adjacent to, the elongated space; a line including an optical fibre for distributed optical sensing measurements, an electrically insulating material, and an electrically conductive member covered by, or embedded in, the electrically insulating material, and the line having the outer profile of a slickline; a termination-coupler which mechanically connects the line to the tool arrangement, which electrically connects the electrically conductive member of the line to the tool arrangement, and which optically terminates the optical fibre of the line”. Thus, the claim limitations are indicative of integration into a practical application (see 2019 PEG slide 20). Accordingly, claims 20 and 46 and their dependent claims 21, 27, 30, 32-37, 44, and 47-55 are patent eligible under 35 USC 101.
Claims 38, 41, and 45 are not directed to an abstract idea. Accordingly, the claims are patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 21, 30, 32-38, and 44-55 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Ende (CA 2925059) in view of Sherman et al. (WO 2016/179677) and Yambao et al. (US 2013/0228381).

Examiner’s Note: Van Der Ende (US 2016/0215579) is used as an English translation of Van Der Ende (CA 2925059).

Regarding claims 20 and 46, Van Der Ende discloses a system and method (Fig. 1) for measuring a property of an environment (paragraph 0097, lines 2-3) in, or adjacent to, an elongated space (10), the system comprising:
a tool arrangement (4) for measuring a property of an environment in, or adjacent to, the elongated space (paragraph 0085; Fig. 1);
a line (6) including sensing measurements (via 30, paragraph 0233, lines 3-4; Fig. 1), an electrically insulating material (paragraph 0233, lines 6-8), and an electrically conductive member covered by, or embedded in, the electrically insulating material (paragraph 0233, lines 6-8), and the line having the outer profile of a slickline (slickline 6, Abstract, line 3);
a winch arrangement (26) for hauling in and/or paying out the line (paragraph 0012);
a sensing module (30) configured to perform distributed sensing measurements (Fig. 1); and
a controller (34) configured to:
identify one or more regions of interest of the elongated space (paragraph 
0245, lines 31-35) based at least in part on results of the sensing measurements (paragraph 0097);
control the winch arrangement to haul in and/or pay out the line so as to 
cause the tool arrangement to move along the elongated space to each region of interest (paragraph 0245, lines 31-35).

While Van Der Ende does not expressly disclose a termination-coupler which mechanically connects the line to the tool arrangement, which electrically connects the electrically conductive member of the line to the tool arrangement, and optically communicates the optical fibre of the line, Van Der Ende discloses a coupler which mechanically connects the line to the tool arrangement (Fig. 2), which electrically connects the electrically conductive member of the line to the tool arrangement (Fig. 2).

Van Der Ende does not disclose the line including an optical fibre for distributed optical sensing measurements.

Sherman et al. discloses a line (22) including an optical fibre for distributed optical sensing measurements (paragraph 0045, line 1; Abstract).
 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Van Der Ende with a line including an optical fibre as disclosed by Sherman et al. for the purpose of obtaining distributed optical sensing measurements.

While Van Der Ende as modified by Sherman et al. does not expressly disclose a termination-coupler which optically terminates the optical fibre of the line, Sherman et al. discloses a line (22) including an optical fibre (paragraph 0045, line 1; Abstract). However, the coupler of Van Der Ende only provides mechanical and electrical coupling as discussed above, and does not provide optical coupling. Thus, Der Ende as modified by Sherman et al. suggests a termination-coupler which optically terminates the optical fibre of the line.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Van Der Ende as modified with a termination-coupler for the purpose of optically terminating the optical fibre of the line.

Van Der Ende does not disclose 
a controller configured to:
electrically transmit information along the electrically conductive member 
of the line so as to cause the tool arrangement to measure a property of the environment in, or adjacent to, the elongated space in each region of interest.

Yambao et al. discloses 
a controller (paragraph 0030, lines 14-18) configured to:
electrically transmit information along the electrically conductive member 
of the line so as to cause the tool arrangement to measure a property of the environment in, or adjacent to, the elongated space in each region of interest (paragraph 0030, lines 1-2, 14-18).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Van Der Ende with a controller configured to: electrically transmit information along the electrically conductive member of the line as disclosed by Yambao et al. for the purpose of measure a property of the environment in, or adjacent to, the elongated space in each region of interest.

Regarding claims 21 and 49, Van Der Ende discloses the tool arrangement comprises a tractor (4/104; Abstract, line 8) which is configured to propel the tool arrangement along the elongated space in response to information transmitted electrically along the electrically conductive member of the line (paragraph 0244) and, optionally,
wherein the tractor comprises a mechanically-powered tractor which is configured to operate according to a reciprocating inchworm principle (paragraph 0244; Fig. 3; paragraph 0161, lines 7-9), or
wherein the tractor comprises a battery-powered tractor (paragraph 0246, lines 1-2).

Regarding claim 30, Van Der Ende discloses the line has an outer diameter (paragraphs 0034-0035) of 0.092″, 0.108″, 0.125″, 0.140″, 0.150″, 0.160″ or 0.20″ or wherein the line has an outer diameter of 2 to 15 mm, 3 to 10 mm or 4 to 8 mm and, optionally,
wherein the line is capable of supporting a tensile load of 200 to 2,500 kg, 300 to 1,800 kg or 400 to 1,250 kg.

While Van Der Ende does not disclose the line has an outer diameter of 0.092″, 0.108″, 0.125″, 0.140″, 0.150″, 0.160″ or 0.20″ or wherein the line has an outer diameter of 2 to 15 mm, 3 to 10 mm or 4 to 8 mm, it has been held that discovering an optimum value of a result effective value involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

While Van Der Ende does not disclose the line is capable of supporting a tensile load of 200 to 2,500 kg, 300 to 1,800 kg or 400 to 1,250 kg, the limitation is an optional limitation.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Van Der Ende with a line having the recited diameter sizes for the purpose of providing mechanical and electrical couplings to tool from the surface control.

Regarding claim 32, Van Der Ende does not expressly disclose at least one of:
the line comprises a tubular member and the optical fibre is contained within the tubular member; and
the line comprises gel within the tubular member and the optical fibre is embedded within the gel.

Sherman et al. discloses at least one of:
the line comprises a tubular member (22, Fig. 1B) and the optical fibre (24’s) is contained within the tubular member (Fig. 1B); and
the line comprises gel (27) within the tubular member (22) and the optical fibre (24’s) is embedded within the gel (Fig. 1B).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Van Der Ende with an optical fibre line as disclosed by Sherman et al. for the purpose of providing mechanical and electrical couplings to tool from the surface control.

Regarding claim 33, Van Der Ende discloses at least one of:
the tubular member comprises or is formed from an electrically conductive material (paragraph 0233, lines 6-7) so as to define the electrically conductive member (paragraph 0233, lines 6-7),
the tubular member comprises or is formed from one or more metals (paragraphs 0030, 0031).

Regarding claim 34, Van Der Ende discloses at least one of:
the tubular member comprises or is formed from an electrically insulating material (paragraph 0233, lines 7-8);
the tubular member comprises or is formed from a polymer material (paragraph 0033).

While Van Der Ende does not disclose at least one of:
the electrically conductive member is located outside the tubular member;
the electrically conductive member comprises an electrically conductive coating, an electrically conductive sheathing layer or an electrically conductive braid located on or around an outer surface of the tubular member;
the polymer material comprises at least one of polyether ether ketone (PEEK), polyetherketoneketone (PEKK), polyaryletherketone (PAEK) and polyethylenimine (PEI), the limitations are optional limitations because they are recited in the alternative form.

Regarding claim 35, Van Der Ende discloses at least one of:
the line comprises a composite material located on or around the tubular member (paragraph 0033);
the composite material is electrically insulating (paragraph 0033);
the electrically conductive member is embedded in, or covered by, the composite material (paragraph 0033; paragraph 0233, lines 6-8).

While Van Der Ende does not disclose at least one of:
the composite material comprises one or more reinforcing elements embedded in a matrix material such as a polymer material;
the one or more of the reinforcing elements comprise at least one of a glass, basalt, carbon, graphene, PBO and a ceramic material;
the one or more of the reinforcing elements are of a short type, a long type or a continuous type; and
the polymer material comprises at least one of polyether ether ketone (PEEK), polyetherketoneketone (PEKK), polyaryletherketone (PAEK) and polyethylenimine (PEI), the limitations are optional limitations because they are recited in the alternative form.

Regarding claim 36, Van Der Ende discloses at least one of:
the line comprises a composite material located on or around the tubular member (paragraph 0033).

While Van Der Ende does not disclose at least one of:
the composite material is electrically conductive;
the composite material comprises one or more electrically conductive reinforcing elements embedded in an electrically insulating matrix material such as an electrically insulating polymer material;
each of the one or more electrically conductive reinforcing elements comprise a metal;
the polymer material comprises at least one of polyether ether ketone (PEEK), polyetherketoneketone (PEKK), polyaryletherketone (PAEK) and polyethylenimine (PEI); and the composite material defines the electrically conductive member, the limitations are optional limitations because they are recited in the alternative form.

Regarding claim 37, Van Der Ende discloses at least one of:
the line comprises an electrically insulating outer coating such as a polymer outer coating (paragraph 0033; paragraph 0233, lines 6-8).

While Van Der Ende does not disclose at least one of:
the outer coating is resistant to abrasion and/or corrosion; and
the outer coating comprises at least one of polyether ether ketone (PEEK), polyetherketoneketone (PEKK), polyaryletherketone (PAEK) and polyethylenimine (PEI), polyether sulfone (PES) and a liquid-crystal polymer (LCP), the limitations are optional limitations because they are recited in the alternative form.

Regarding claim 38, while Van Der Ende does not expressly disclose a termination-coupler which mechanically connects the line to the tool arrangement, which electrically connects the electrically conductive member of the line to the tool arrangement, and optically communicates the optical fibre of the line, Van Der Ende discloses a coupler which mechanically connects the line to the tool arrangement (Fig. 2), which electrically connects the electrically conductive member of the line to the tool arrangement (Fig. 2).

Van Der Ende does not disclose the line including an optical fibre for distributed optical sensing measurements.

Sherman et al. discloses a line (22) including an optical fibre for distributed optical sensing measurements (paragraph 0045, line 1; Abstract).
 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Van Der Ende with a line including an optical fibre as disclosed by Sherman et al. for the purpose of obtaining distributed optical sensing measurements.

While Van Der Ende as modified by Sherman et al. does not expressly disclose a termination-coupler which optically terminates the optical fibre of the line, Sherman et al. discloses a line (22) including an optical fibre (paragraph 0045, line 1; Abstract). However, the coupler of Van Der Ende only provides mechanical and electrical coupling as discussed above, and does not provide optical coupling. Thus, Der Ende as modified by Sherman et al. suggests a termination-coupler which optically terminates the optical fibre of the line.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Van Der Ende as modified with a termination-coupler for the purpose of optically terminating the optical fibre of the line.

Regarding claims 44, 45, and 55, Van Der Ende discloses the elongated space (12, 16) is defined at least partially within or adjacent to at least one of a borehole (10), a wellbore (10), tubing (10).

While Van Der Ende does not disclose the elongated space is defined at least adjacent to at least one of a borehole, a wellbore, an oil or gas well, tubing, casing, a pipe, and a pipeline, the limitations are optional because they are recited in the alternative form.

Regarding claim 47, Van Der Ende discloses the distributed optical sensing measurements comprise at least one of distributed temperature (paragraph 0085), distributed pressure (paragraph 0085) and/or
wherein the tool arrangement is configured to measure the one or more values of the property of the environment in the elongated space (paragraph 0085) using a measurement technique other than the measurement technique used for the distributed optical sensing measurements (using tool sensors, paragraph 0085).

While Van Der Ende does not disclose the distributed optical sensing measurements comprise at least one of distributed strain, and distributed acoustic sensing measurements, and/or wherein the tool arrangement is configured to measure the one or more values of the property of the environment adjacent to the elongated space using a measurement technique other than the measurement technique used for the distributed optical sensing measurements, the limitations are optional limitations because they are recited in the alterative form.

Regarding claim 48, Van Der Ende discloses electrically transmitting data along the electrically conductive member of the line, which data is representative of a measured value of the property of the environment in the elongated space (Abstract, lines 4-6; paragraph 0085).

While Van Der Ende discloses electrically transmitting data along the electrically conductive member of the line, which data is representative of a measured value of the property of the environment adjacent to the elongated space, the limitation is optional because it is recited in the alternative form.

Regarding claim 50, Van Der Ende discloses the tractor comprises a mechanically-powered tractor which is configured to operate according to a reciprocating inchworm principle (paragraph 0244; Fig. 3; paragraph 0161, lines 7-9), and wherein the method comprises,
transmitting a stroke cycle position of the tractor as an electrical signal along the electrically conductive member of the line (Figs. 3’s); and
reciprocating the line according to the stroke cycle position of the tractor so as to cause the tractor to propel the tool arrangement along the elongated space (Figs. 3a, 3c) and, optionally,
wherein the method comprises reciprocating the line according to the stroke cycle position of the tractor so as to cause the tractor to propel the tool arrangement to a target position and/or to each region of interest (Figs. 3a, 3c).

Regarding claim 51, Van Der Ende discloses the tractor comprises a battery-powered tractor (paragraph 0246, lines 1-2), and wherein the method comprises electrically transmitting information along the electrically conductive member of the line so as to cause the tractor to propel the tool arrangement along the elongated space (Fig. 2).

Regarding claim 52, Van Der Ende discloses the tool arrangement comprises one or more tools for performing an operation in the elongated space, for example wherein the tool arrangement comprises a mechanical cutter (paragraph 0040) and, optionally, wherein the method comprises electrically transmitting information along the electrically conductive member of the line to control the one or more tools to perform the operation in, or adjacent to, the elongated space (paragraph 0094; Abstract, lines 8-10).

While Van Der Ende does not disclose the tool arrangement comprises one or more tools for performing an operation adjacent to the elongated space, the limitation is optional since it is recited in the alternative form.

Regarding claim 53, Van Der Ende discloses measuring a property of the tool arrangement and electrically transmitting data representative of the measured property of the tool arrangement along the electrically conductive member of the line (paragraph 0244, lines 8-12) and, optionally, wherein the measured property of the tool arrangement comprises at least one of:
a position, velocity and/or acceleration of the tool arrangement (paragraph 0244, lines 8-12);
relative positions of one or more parts of the tool arrangement (paragraph 0244, lines 2-4);
a power level of a battery of the tool arrangement ((paragraph 0246, lines 4-7); and
a rate of consumption of power stored in a battery of the tool arrangement (paragraph 0109, lines 13-17).

Regarding claim 54, Van Der Ende discloses measuring a property of line, for example tension, in the elongated space and electrically transmitting data representative of the measured property of the line along the electrically conductive member of the line (paragraph 0244, lines 12-17).

Claims 27 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Ende in view of Sherman et al. and Yambao et al. as applied to claims 20 and 38 above, and further in view of Dassele et al. (US 4,222,629).

Regarding claims 27 and 41, Van Der Ende as modified by Sherman et al. and Yambao et al. discloses the claimed limitations as discussed above, except the termination-coupler comprises a termination housing defining a sealed chamber containing a distal end of the optical fibre and, optionally,
wherein the distal end of the optical fibre is configured to reflect at least a portion of incident light transmitted along the optical fibre in a first direction back along the optical fibre in a second direction opposite to the first direction and/or the distal end of the optical fibre is polished, cleaved or otherwise terminated to reflect at least a portion of the incident light, or
wherein the termination-coupler comprises a reflector optically coupled to the distal end of the optical fibre so as to reflect at least a portion of incident light transmitted along the optical fibre in a first direction back along the optical fibre in a second direction opposite to the first direction.

Dassele et al. discloses the termination-coupler (connector assembly, claim 4) comprises a termination housing defining a sealed chamber (hermetically sealed chamber, lines 4-6) containing a distal end of the optical fibre (electrooptic conversion means insertion into said chamber, claim 4, lines 7-8).

While Dassele et al. does not disclose
the distal end of the optical fibre is configured to reflect at least a portion of incident light transmitted along the optical fibre in a first direction back along the optical fibre in a second direction opposite to the first direction and/or the distal end of the optical fibre is polished, cleaved or otherwise terminated to reflect at least a portion of the incident light, or
the termination-coupler comprises a reflector optically coupled to the distal end of the optical fibre so as to reflect at least a portion of incident light transmitted along the optical fibre in a first direction back along the optical fibre in a second direction opposite to the first direction, the limitations are optional.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Van Der Ende as modified with a hermetically sealed coupler as disclosed by Dassele et al. for the purpose of providing protection for electronics connections.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        July 7, 2022